Richardson, C. J.
Two exceptions have been taken to the complaint, upon which the proceedings now before us were founded. In the first place it is objected, that the entry is not alleged to have been made with a strong hand and armed power: and in the next place, that the complainant is not alleged to have been seized, or possessed, for a term of years, of the land into which the entry was made. The act entitled, “ An act directing the proceedings in case of “forcible entry and detainer of lands or tenements,” requires that there shall be a complaint in writing, but does not declare what it shall contain, nor in any way define the nature of a forcible entry. We must then resort to the common law, and the statutes made in amendment of the common law, to ascertain who may have process of forcible entry, and what amounts to such an entry.
We have attentively examined the authorities, and it seems to us, that any person who is seized of land in fee for life, or possessed thereof for a term of years, and who is with strong hand and armed power turned out of possession, or held out of possession in the same manner, may have this process. 1 Hawkins P. C. 274.—Com. Di. “ Forcible Entry.”—Province Laws 43.—Statute of 13th Anne, cap. 31.—1 Caine's Rep. 124, The People vs. Shaw.—10 Mass. Rep. 403, Commonwealth vs. Dudley.—2 Caine's Rep. 98.—8 Johnson 464, The People vs. Runkle.—8 John. 44, Mather vs. Hood.— *55210 Johnson 301.—3 Burrows 1731, Rex vs. Bathe et a.—D. & E. 357, the King vs. Wilson.
(i) it John, 504'
(212 Caine 44. — 13ditto
It is of no importance whether the seisin be by right or by wrong, or whether the term for years be legal or not.(I) But there is no doubt that the complaint must allege,that the complainant was seized or possessed for a term of years.12'; It is equally clear, that the entry must be alleged to have been with a strong hand and armed power. 8 D. & E. 357. 13 Johnson 340.—8 Johnson 44.-3 Burrows 1731.—Co. Litt. 257, b.
In the present case, the complaint describes nothing more than a common trespass, and is, in that particular, bad. It is also defective in not stating that the complainant was seiz* ed or possessed for a term of years. Either of these grounds will warrant us in quashing the proceedings.

Proceedings quashed,